DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Applicant’s arguments, see pages 6-8, filed 10 November, 2022, with respect to the rejection(s) of claim(s) 1-6, 8-13, and 15-19, under 35 U.S.C. 103, as being unpatentable over GARDNER (US 2009/255557 A1), in view of WILLIAMS, JR. (US 5499639), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of WILLIAMS, JR., in view of GARDNER and WATSON (GB 2467942 A). Particularly, WILLIAMS, JR. discloses a cleaning system which includes, among other features noted herein, a reclaimer that collects the cleaning fluid and blasting media, after discharge from the heat exchanger at the second cleaning device/second tool (col. 4, lines 49-55 of WILLIAMS, JR.). WILLIAMS, JR. does not provide the reclaimer supplies reclaimed blasting media to the first cleaning device. However, such methods are known within the art, as noted by WATSON (pg. 5, lines 33-36), and further provided by the teachings of WATSON (pg. 5, lines 18-31). Particularly, WATSON teaches wherein fluid and projectiles are jetted by lances into the interior of the heat exchanger tubes. This mixture is received at a filter (22) which collects the fluid, subsequent to flowing through the heat exchanger tubes and scouring the inner surfaces of debris, and then provides recycling of the projectiles to the lances supplying the fluid/projectiles to the interior of the heat exchanger tubes. The purposes being to clean, while recycling material, interior surfaces of the heat exchanger tubes.  As such, WATSON teaches a known method within the ordinary skill within the art, and the field of endeavor, such that providing reclaiming and recycling of blasting media is obvious for the reasons above and provides predictable results. Lastly, GARDNER is relied upon to teach the automation, through control of the cleaning systems and methods, by a controller, as required by the claims for the purposes of safety and reduction in cleaning time when compared to conventional techniques where a user must manually move the cleaning devices (such as disclosed by WILLIAMS, JR.). As such, the Examiner presents the combination of art within the rejections herein.

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November, 2022 has been entered.

Disposition of Claims
Claims 1-6, 8-13, 15-19, and 21-23 are pending.
Claims 7, 14, and 20 are cancelled.
Claims 21-23 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites, “supply the reclaimed cleaning fluid to the cleaning device for reuse”, which has not been described in the specification, as originally filed, to reasonably convey to those having ordinary skill within the art that the inventor, or joint inventor, had possession of the claimed invention. Particularly, the reclaimer, as described throughout the specification, provides recycling of reclaimed blasting media. See paragraphs 30 and 35. As such, the inventor had possession of supplying the reclaimed blasting media to the cleaning device for reuse, but not reclaimed cleaning fluid. For examination purpose, the claim is interpreted to be directed to supplying the reclaimed cleaning fluid to the cleaning device for reuse.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the reclaimed cleaning fluid” in line 3.  There is insufficient antecedent basis for this limitation in the claim. As indicated within the rejection of claim 21, under 35 U.S.C. 112(a), for examination purposes, the claim is interpreted to be directed to supplying the reclaimed cleaning fluid to the cleaning device for reuse, as this is consistent with the originally filed specification.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLIAMS, JR. (US 5,499,639 – published 19 march, 1996), in view of  WATSON (GB 2467942 A – published in English on 25 August, 2010) and GARDNER (US 2009/255557 A1 – 15 October, 2009).
As to claim 1, WILLIAMS, JR. discloses a cleaning system (abstract; figure 1) for cleaning inner surfaces of tubes (12) included in a heat exchanger (10), the cleaning system comprising:
a first cleaning device (50) having a first cleaning head (52) configured to supply (col. 4, lines 43-45 and 49-55) a cleaning fluid and blasting media (col.3, lines 21-23) into a tube to perform a cleaning cycle (figure 1);
a second cleaning device (50a) having a second cleaning head (52) configured to receive (col.4, lines 46-55) the cleaning fluid and blasting media (col.3, lines 21-23) from the tube in the cleaning cycle (figure 1);
wherein the first cleaning device (50), the second cleaning device (50a), and a reclaimer (col.4, lines 54-55) define a first portion of a closed loop flow path  (col.4, lines 49-55) for the cleaning fluid and the blasting media, wherein the tube (12) when coupled to the first cleaning device and the second cleaning device (such as shown in figure 1) defines a second portion of the closed loop flow path (col. 4, lines 49-55), and wherein the reclaimer is configured to collect the cleaning fluid and the blasting media from the second cleaning device (col.4, lines 53-55).
However, WILLIAMS, JR. does not further disclose wherein the reclaimer supplies reclaimed blasting media to the first cleaning device or the controller as configured by claim 1.
First, WATSON is within the field of endeavor provided a cleaning system (figure 1; abstract) for the inner surfaces of tubes (14) of a heat exchanger (10). WATSON teaches wherein cleaning fluid (oil) and blasting media (18) are introduced through a first lance coupled (pg. 3, line 34-pg. 4, line 10) to the first header (12) and a second lance (pg. 3, line 34-pg. 4, line 10) to the second header (16). In addition to these structures, the system creates a closed loop defined by: (1) a first portion comprising the first lance supplying the cleaning fluid and blasting media (col.5, lines 21-31, in view of pg. 3, line 34-pg. 4, line 10), the second lance receiving the cleaning fluid and blasting media (col.5, lines 21-31, in view of pg. 3, line 34-pg. 4, line 10), and a reclaimer (22), and (2) a second portion comprising the tube (14) when coupled to the first and second lances (figure 1). The reclaimer receives the cleaning fluid and blasting media from the second lance (col.5, lines 21-31, in view of pg. 3, line 34-pg. 4, line 10) and supplies the reclaimed blasting media to the first lance (col.5, lines 21-31).  As such, WATSON teaches that in the art of cleaning heat exchangers, that it is a known method to provide the reclaimer to collect the cleaning fluid and blasting media from the second lance and supplying reclaimed blasting media to the first lance, within the closed loop. This is strong evidence that modifying WILLIAMS, JR. as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify WILLIAMS, JR. by WATSON such that the reclaimer further supplies reclaimed blasting media to the first cleaning device within the closed loop, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger.
	Second, GARDNER is within the field of endeavor provided a cleaning system (abstract, lines 1-2; figure 1) for cleaning inner surfaces (par. 43, lines 6-12) of tubes (88) in a heat exchanger (12). GARDNER teaches the cleaning system comprising: a cleaning device (10 and 62) having a first cleaning head (90 with 94) configured to supply a cleaning fluid into a tube to perform a cleaning cycle (par. 49, 51-52; figures 28A-28B which provide tube cleaning processes and movement of the cleaning lances to tubes); and a controller (combination of 20 and 120; figure 20B) configured to: determine a delivery parameter(location of the lance to clean the particular tube inner surface, par. 53, 55, 58-59, 61, and par. 70-71, in addition to control over the pump operation or supply of cleaning fluid, par. 74) for the cleaning cycle based at least in part on at least one characteristic of the tube (par. 56, 59, 71, 82, and 85-86, such as the characteristics of the tubes are the locations of the tubes in the x-, y-, z- axis, spacing of the tubes which may be along an equilateral triangle plane so as to provide equal horizontal spacing, but different vertical spacing, and straight or bent tube configurations), control the cleaning device to perform the cleaning cycle based at least in part on the delivery parameter (figures 28A-28 at which point the lances are further moved into and out of the tube at this particular location relative to the tube characteristic and the lance positioning; par. 116-117). GARDNER teaches the system being an automated heat exchanger tube cleaning assembly and system (par. 8). Particularly, GARDNER teaches that conventional techniques require an operator to stand in clear view of, and/or near the line of fire, of high pressure stream to direct the stream to the affected areas of the heat exchanger, in addition to another operator being near the control panel to control direction and volume of stream flow (par. 8). This results in operators manually repositioning and operating the cleaning devices of heat exchangers, which is not only extremely labor intensive, but hazardous to operators by exposing them to high pressure water, hazardous cleaning chemicals or other potentially toxic, poisonous or volatile materials (par. 8). As such, it is recognized that automating such cleaning systems, which limit the manually moving cleaning device and operator interaction before, during, and after a cleaning cycle, provides safety and increased productivity of heat exchanger cleaning. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WILLIAMS, JR., which requires an operator to manually relocate and operate the cleaning system (col.6, lines 53-64), with the teachings of GARDNER to automate the cleaning system with the controller and cleaning device for these reasons.

As to claim 2, WILLIAMS, JR., as modified, discloses wherein the cleaning fluid includes pressurized gas (col.3, lines 21-23).

As to claim 3, WILLIAMS, JR., as modified, previously taught the use at least one characteristic of the tube to provide the controller configured to determine a delivery parameter (see rejection of claim 1). However, WILLIAMS, JR. as presently modified does not further disclose the further features of the at least one characteristic of the tube.
GARDNER, however, further teaches wherein the at least one characteristic of the tube includes a position of the tube within the heat exchanger (par. 56, 59, 71, 82, and 85-86, such as the characteristics of the tubes are the locations of the tubes in the x-, y-, z- axis, spacing of the tubes which may be along an equilateral triangle plane so as to provide equal horizontal spacing, but different vertical spacing, and straight or bent tube configurations). Again, GARDNER teaches the system being an automated heat exchanger tube cleaning assembly and system (par. 8). Particularly, GARDNER teaches that conventional techniques require an operator to stand in clear view of, and/or near the line of fire, of high pressure stream to direct the stream to the affected areas of the heat exchanger, in addition to another operator being near the control panel to control direction and volume of stream flow (par. 8). This results in operators manually repositioning and operating the cleaning devices of heat exchangers, which is not only extremely labor intensive, but hazardous to operators by exposing them to high pressure water, hazardous cleaning chemicals or other potentially toxic, poisonous or volatile materials (par. 8). As such, it is recognized that automating such cleaning systems, which limit the manually moving cleaning device and operator interaction before, during, and after a cleaning cycle, provides safety and increased productivity of heat exchanger cleaning. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WILLIAMS, JR., which requires an operator to manually relocate and operate the cleaning system (col.6, lines 53-64), with the teachings of GARDNER to automate the cleaning system with the defined parameters, necessary to perform the automatic control, for these reasons.

As to claim 4, WILLIAMS, JR., as modified, previously taught the delivery parameter determined by the controller and further controlling by the controller the cleaning device based at least in part on this delivery parameter (see rejection of claim 1). However, WILLIAMS, JR. as presently modified does not further disclose the further features of the delivery parameter.
GARDNER further teaches wherein the delivery parameter includes amount of blasting material (par. 74, such as either a supply or lack of a supply of water via the on/off valve of the supply). ). Again, GARDNER teaches the system being an automated heat exchanger tube cleaning assembly and system (par. 8). Particularly, GARDNER teaches that conventional techniques require an operator to stand in clear view of, and/or near the line of fire, of high pressure stream to direct the stream to the affected areas of the heat exchanger, in addition to another operator being near the control panel to control direction and volume of stream flow (par. 8). This results in operators manually repositioning and operating the cleaning devices of heat exchangers, which is not only extremely labor intensive, but hazardous to operators by exposing them to high pressure water, hazardous cleaning chemicals or other potentially toxic, poisonous or volatile materials (par. 8). As such, it is recognized that automating such cleaning systems, which limit the manually moving cleaning device and operator interaction before, during, and after a cleaning cycle, provides safety and increased productivity of heat exchanger cleaning. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WILLIAMS, JR., which requires an operator to manually relocate and operate the cleaning system (col.6, lines 53-64), with the teachings of GARDNER to control the cleaning system with the defined delivery parameters for these reasons.

As to claim 5, WILLIAMS, JR., as modified, discloses using a pressurized gas, as the cleaning fluid, with the blasting media to clean the interior of the heat exchanger (col.3, lines 21-23). However, WILLIAMS, JR. does not further disclose a compressor which is configured to pressurize the cleaning fluid, in addition to at least one valve configured to control the cleaning fluid flow into the tube and the controller configured to control the cleaning device to perform the cleaning cycle by controlling at least one of the compressor or the at least one valve.
GARDNER, however, further teaches the cleaning device including a compressor (60) configured to pressurize the cleaning fluid (par. 74), and at least one valve configured to control flow of the cleaning fluid to the tube (par. 74, such as water on/off valve, in view of par. 10), and wherein the controller is configured to control the cleaning device to perform the cleaning cycle by controlling at least one of the compressor and the at least one valve (par. 10 and 74). As such, GARDNER teaches that in the art of cleaning heat exchangers, that it is a known method to provide a compressor to pressurize the cleaning fluid and at least one valve to control the flow of the cleaning fluid. This is strong evidence that modifying WILLIAMS, JR. as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., pressurizing the fluid and controlling the fluid to effectively clean the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify WILLIAMS, JR. further with the teachings of GARDNER such that the system includes a compressor and at least one valve, as configured, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of pressurizing the fluid and controlling the fluid to effectively clean the heat exchanger. More so, GARDNER, as previously discussed, teaches the system being an automated heat exchanger tube cleaning assembly and system (par. 8). Particularly, GARDNER teaches that conventional techniques require an operator to stand in clear view of, and/or near the line of fire, of high pressure stream to direct the stream to the affected areas of the heat exchanger, in addition to another operator being near the control panel to control direction and volume of stream flow (par. 8). This results in operators manually repositioning and operating the cleaning devices of heat exchangers, which is not only extremely labor intensive, but hazardous to operators by exposing them to high pressure water, hazardous cleaning chemicals or other potentially toxic, poisonous or volatile materials (par. 8). As such, it is recognized that automating such cleaning systems, which limit the manually moving cleaning device and operator interaction before, during, and after a cleaning cycle, provides safety and increased productivity of heat exchanger cleaning. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WILLIAMS, JR., which requires an operator to manually relocate and operate the cleaning system (col.6, lines 53-64), with the teachings of GARDNER to control the cleaning system with the controller to perform cleaning by controlling either the compressor or the at least one valve for these reasons. 

As to claim 6, WILLIAMS, JR., as modified, discloses wherein the first cleaning head has a nozzle (58; col.4, lines 60-62), and wherein the nozzle is configured to supply the cleaning fluid into the tube to perform the cleaning cycle (figures 1 and 2, in view of col.4, lines 38-62, wherein fluid is supplied to the cleaning head and emitted from the nozzle into the interior of the tube).

As to claim 8, WILLIAMS, JR., as modified, discloses a fluid-tight seal is established between the first cleaning head(50) and the second cleaning head (50a; col.4, lines 37-57) and the tube (at location of 59 and 112, and same connection along 50a, as the construction and attachment are alike in all respects, col.3, lines 37-57; abstract, col.5, line 41- col.6, line 27) during the cleaning cycle. 

As to claim 9, WILLIAMS, JR. discloses a method of cleaning (abstract; figure 1) a heat exchanger (10), the method including:
providing a tube (12) of the heat exchanger to be supplied(col. 4, lines 43-45 and 49-55) with a cleaning fluid and blasting media (col.3, lines 21-23) from a first cleaning head (52) of a first cleaning device (50);
wherein the cleaning cycle comprising delivering the cleaning fluid and blasting media from the first cleaning head of the first cleaning device (col. 4, lines 43-45 and 49-55), through the tube (figure 1), and to a second cleaning head (52) of a second cleaning device (50a) at the opposite end of the tube (col.4, lines 46-55; figure 1); and
wherein the first cleaning device (50), the second cleaning device (50a), and a reclaimer (col.4, lines 54-55) define a first portion of a closed loop flow path  (col.4, lines 49-55) for the cleaning fluid and the blasting media, and the tube (12) when coupled to the first cleaning device and the second cleaning device (such as shown in figure 1) defines a second portion of the closed loop flow path (col. 4, lines 49-55), and wherein the reclaimer is configured to collect the cleaning fluid and the blasting media from the second cleaning device (col.4, lines 53-55).
However, WILLIAMS, JR. does not further disclose wherein the reclaimer supplies reclaimed blasting media to the first cleaning device or the method steps taken by a controller to perform certain aspects of the method recited by claim 9.
First, WATSON is within the field of endeavor provided a cleaning system (figure 1; abstract) for the inner surfaces of tubes (14) of a heat exchanger (10). WATSON teaches wherein cleaning fluid (oil) and blasting media (18) are introduced through a first lance coupled (pg. 3, line 34-pg. 4, line 10) to the first header (12) and a second lance (pg. 3, line 34-pg. 4, line 10) to the second header (16). In addition to these structures, the system creates a closed loop defined by: (1) a first portion comprising the first lance supplying the cleaning fluid and blasting media (col.5, lines 21-31, in view of pg. 3, line 34-pg. 4, line 10), the second lance receiving the cleaning fluid and blasting media (col.5, lines 21-31, in view of pg. 3, line 34-pg. 4, line 10), and a reclaimer (22), and (2) a second portion comprising the tube (14) when coupled to the first and second lances (figure 1). The reclaimer receives the cleaning fluid and blasting media from the second lance (col.5, lines 21-31, in view of pg. 3, line 34-pg. 4, line 10) and supplies the reclaimed blasting media to the first lance (col.5, lines 21-31).  As such, WATSON teaches that in the art of cleaning heat exchangers, that it is a known method to provide the reclaimer to collect the cleaning fluid and blasting media from the second lance and supplying reclaimed blasting media to the first lance, within the closed loop. This is strong evidence that modifying WILLIAMS, JR. as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify WILLIAMS, JR. by WATSON such that the reclaimer further supplies reclaimed blasting media to the first cleaning device within the closed loop, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger.
	Second, GARDNER is within the field of endeavor provided a cleaning system (abstract, lines 1-2; figure 1) for cleaning inner surfaces (par. 43, lines 6-12) of tubes (88) in a heat exchanger (12). GARDNER teaches the cleaning system comprising: a cleaning device (10 and 62) having a first cleaning head (90 with 94) configured to supply a cleaning fluid into a tube to perform a cleaning cycle (par. 49, 51-52; figures 28A-28B which provide tube cleaning processes and movement of the cleaning lances to tubes). Further, GARDNER teaches determining, with a controller(combination of 20 and 120; figure 20B), a tube (one of the various 88) in the heat exchanger to be supplied a cleaning fluid from a first cleaning head (90) of a cleaning device (10 and 62) during a cleaning cycle(par. 49, 51-52; figures 28A-28B which provide multiple tube cleaning processes and movement of the cleaning lances to multiple tubes), determining, with the controller, a delivery parameter(location of the lance to clean the particular tube inner surface, par. 53, 55, 58-59, 61, and par. 70-71, in addition to control over the pump operation or supply of cleaning fluid, par. 74) of the cleaning cycle for the tube based at least in part on the characteristic of the tube (par. 56, 59, 71, 82, and 85-86, such as the characteristics of the tubes are the locations of the tubes in the x-, y-, z- axis, spacing of the tubes which may be along an equilateral triangle plane so as to provide equal horizontal spacing, but different vertical spacing, and straight or bent tube configurations), and performing the cleaning cycle for the tube based at least in part on the delivery parameter (figures 28A-28 at which point the lances are further moved into and out of the tube at this particular location relative to the tube characteristic and the lance positioning; par. 116-117). GARDNER teaches the system being an automated heat exchanger tube cleaning assembly and system (par. 8). Particularly, GARDNER teaches that conventional techniques require an operator to stand in clear view of, and/or near the line of fire, of high pressure stream to direct the stream to the affected areas of the heat exchanger, in addition to another operator being near the control panel to control direction and volume of stream flow (par. 8). This results in operators manually repositioning and operating the cleaning devices of heat exchangers, which is not only extremely labor intensive, but hazardous to operators by exposing them to high pressure water, hazardous cleaning chemicals or other potentially toxic, poisonous or volatile materials (par. 8). As such, it is recognized that automating such cleaning systems, which limit the manually moving cleaning device and operator interaction before, during, and after a cleaning cycle, provides safety and increased productivity of heat exchanger cleaning. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WILLIAMS, JR., which requires an operator to manually relocate and operate the cleaning system (col.6, lines 53-64), with the teachings of GARDNER to automate the cleaning system with the controller/method steps required to be accomplished by the controller and cleaning device for these reasons.

As to claim 10, WILLIAMS, JR., as modified, further discloses injecting cleaning fluid into the tube of the heat exchanger (figures 1 and 2, in view of col.4, lines 38-57), the cleaning fluid comprising compressed gas and blasting (col.3, lines 21-23).

As to claim 11, WILLIAMS, JR., as modified, previously taught the use at least one characteristic of the tube to provide the controller configured to determine a delivery parameter (see rejection of claim 9). However, WILLIAMS, JR. as presently modified does not further disclose the further features of the at least one characteristic of the tube.
GARDNER, however, further teaches wherein the at least one characteristic of the tube includes a position of the tube within the heat exchanger (par. 56, 59, 71, 82, and 85-86, such as the characteristics of the tubes are the locations of the tubes in the x-, y-, z- axis, spacing of the tubes which may be along an equilateral triangle plane so as to provide equal horizontal spacing, but different vertical spacing, and straight or bent tube configurations). Again, GARDNER teaches the system being an automated heat exchanger tube cleaning assembly and system (par. 8). Particularly, GARDNER teaches that conventional techniques require an operator to stand in clear view of, and/or near the line of fire, of high pressure stream to direct the stream to the affected areas of the heat exchanger, in addition to another operator being near the control panel to control direction and volume of stream flow (par. 8). This results in operators manually repositioning and operating the cleaning devices of heat exchangers, which is not only extremely labor intensive, but hazardous to operators by exposing them to high pressure water, hazardous cleaning chemicals or other potentially toxic, poisonous or volatile materials (par. 8). As such, it is recognized that automating such cleaning systems, which limit the manually moving cleaning device and operator interaction before, during, and after a cleaning cycle, provides safety and increased productivity of heat exchanger cleaning. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WILLIAMS, JR., which requires an operator to manually relocate and operate the cleaning system (col.6, lines 53-64), with the teachings of GARDNER to automate the cleaning system with the defined parameters, necessary to perform the automatic control, for these reasons.

As to claim 12, WILLIAMS, JR., as modified, previously taught the delivery parameter determined by the controller and further controlling by the controller the cleaning device based at least in part on this delivery parameter (see rejection of claim 9). However, WILLIAMS, JR. as presently modified does not further disclose the further features of the delivery parameter.
GARDNER further teaches wherein the delivery parameter includes amount of blasting material (par. 74, such as either a supply or lack of a supply of water via the on/off valve of the supply). Again, GARDNER teaches the system being an automated heat exchanger tube cleaning assembly and system (par. 8). Particularly, GARDNER teaches that conventional techniques require an operator to stand in clear view of, and/or near the line of fire, of high pressure stream to direct the stream to the affected areas of the heat exchanger, in addition to another operator being near the control panel to control direction and volume of stream flow (par. 8). This results in operators manually repositioning and operating the cleaning devices of heat exchangers, which is not only extremely labor intensive, but hazardous to operators by exposing them to high pressure water, hazardous cleaning chemicals or other potentially toxic, poisonous or volatile materials (par. 8). As such, it is recognized that automating such cleaning systems, which limit the manually moving cleaning device and operator interaction before, during, and after a cleaning cycle, provides safety and increased productivity of heat exchanger cleaning. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WILLIAMS, JR., which requires an operator to manually relocate and operate the cleaning system (col.6, lines 53-64), with the teachings of GARDNER to control the cleaning system with the defined delivery parameters for these reasons.

As to claim 13, WILLIAMS, JR., as modified, further discloses creating a seal between the first cleaning head(50) and the tube (at location of 59 and 112; abstract, col.5, line 41- col.6, line 27) prior to supplying the cleaning fluid to the tube during the cleaning cycle. 

As to claim 15, WILLIAMS, JR. discloses a system (abstract; figure 1) for cleaning inner surfaces of tubes (12) included in a heat exchanger (10), the system comprising:
a first tool (50) movable (col.6, lines 53-64) along at least one dimension of a tubesheet (figure 1 and 2, which provide at least vertically disposed tubes, such that the at least one dimension is the vertical direction; 18),the tubesheet containing an end (12a) of each of the plurality of tubes (figures 1 and 2; col.4, lines 3-14), and the tool having a first tool head (52) for delivering (col. 4, lines 43-45 and 49-55) a cleaning fluid and blasting media (col.3, lines 21-23) into each of the plurality of tubes (col.6, lines 53-64);
a second tool (50a) movable (col.6, lines 53-64) along at least one dimension of a second tubesheet (figure 1, which provide at least vertically disposed tubes, such that the at least one dimension is the vertical direction; 34), the second tubesheet containing an opposite end (12b; col.4, lines 17-26) of each of the plurality of tubes, and the second tool having a second tool head (52) for receiving (col.4, lines 46-55) the cleaning fluid and blasting media (col.3, lines 21-23) from each of the plurality of tubes (col.6, lines 53-64);
wherein the first tool (50), the second tool (50a), and a reclaimer (col.4, lines 54-55) define a first portion of a closed loop flow path  (col.4, lines 49-55) for the cleaning fluid and the blasting media, wherein each of the plurality of tubes (12) when coupled to the first tool and the second tool (such as shown in figure 1) defines a second portion of the closed loop flow path (col. 4, lines 49-55), and wherein the reclaimer is configured to collect the cleaning fluid and the blasting media from the second tool (col.4, lines 53-55).
However, WILLIAMS, JR. does not further disclose wherein the reclaimer supplies reclaimed blasting media to the first tool, wherein the first and second tools are motorized, or the controller as configured by claim 15.
First, WATSON is within the field of endeavor provided a cleaning system (figure 1; abstract) for the inner surfaces of tubes (14) of a heat exchanger (10). WATSON teaches wherein cleaning fluid (oil) and blasting media (18) are introduced through a first lance coupled (pg. 3, line 34-pg. 4, line 10) to the first header (12) and a second lance (pg. 3, line 34-pg. 4, line 10) to the second header (16). In addition to these structures, the system creates a closed loop defined by: (1) a first portion comprising the first lance supplying the cleaning fluid and blasting media (col.5, lines 21-31, in view of pg. 3, line 34-pg. 4, line 10), the second lance receiving the cleaning fluid and blasting media (col.5, lines 21-31, in view of pg. 3, line 34-pg. 4, line 10), and a reclaimer (22), and (2) a second portion comprising the tube (14) when coupled to the first and second lances (figure 1). The reclaimer receives the cleaning fluid and blasting media from the second lance (col.5, lines 21-31, in view of pg. 3, line 34-pg. 4, line 10) and supplies the reclaimed blasting media to the first lance (col.5, lines 21-31).  As such, WATSON teaches that in the art of cleaning heat exchangers, that it is a known method to provide the reclaimer to collect the cleaning fluid and blasting media from the second lance and supplying reclaimed blasting media to the first lance, within the closed loop. This is strong evidence that modifying WILLIAMS, JR. as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify WILLIAMS, JR. by WATSON such that the reclaimer further supplies reclaimed blasting media to the first cleaning device within the closed loop, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger.
Second, GARDNER is within the field of endeavor provided a cleaning system (abstract, lines 1-2; figure 1) for cleaning inner surfaces (par. 43, lines 6-12) of tubes (88) in a heat exchanger (12). GARDNER teaches a motorized tool (10, which includes a lance, 90) movable along at least one dimension of a tubesheet (along the axial direction of the tube extension, as understood through the moving in and out of the tubes, par. 87, 112; moving along a rotational axis about the axial direction of the tube extension, par. 88, 112, in addition to the motorized movement provided by the motor and lance track tilt ram, par. 113) containing an end of each of the plurality of tubes (figures 4 and 5; par. 50), and the motorized tool having a first tool head for delivering a cleaning fluid (par. 43 and 51); and a controller (combination of 120 and 20) configured to automatically set a pressure (par. 74, sets to raise of lower pressure automatically) of the cleaning fluid based on a current position of the motorized tool with respect to the tube sheet (when the lance is within the tube the cleaning process is performed; par. 80; figures 28a-28b, par. 117). GARDNER teaches the system being an automated heat exchanger tube cleaning assembly and system (par. 8). Particularly, GARDNER teaches that conventional techniques require an operator to stand in clear view of, and/or near the line of fire, of high pressure stream to direct the stream to the affected areas of the heat exchanger, in addition to another operator being near the control panel to control direction and volume of stream flow (par. 8). This results in operators manually repositioning and operating the cleaning devices of heat exchangers, which is not only extremely labor intensive, but hazardous to operators by exposing them to high pressure water, hazardous cleaning chemicals or other potentially toxic, poisonous or volatile materials (par. 8). As such, it is recognized that automating such cleaning systems, which limit the manually moving cleaning device and operator interaction before, during, and after a cleaning cycle, provides safety and increased productivity of heat exchanger cleaning. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WILLIAMS, JR., which requires an operator to manually relocate and operate the cleaning system (col.6, lines 53-64), with the teachings of GARDNER to automate the cleaning system with the controller and, at least, first motorized tool for these reasons.
It will be further noted, though, WILLIAMS, JR., as modified, disclosed the movement of the first and second tools are accomplished by a worker (col.6, lines 53-64), to which is has been held prior that "providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art”. See MPEP §2144-III.  With respect to the instant application, the applicant is providing the relative movement of the second tool is motorized, so as to move along the at least first and second dimensions of the opposite tube sheet, to which WILLIAMS, JR. discloses the movement of the first and second tools, along the tube sheet through a worker.  This is not inventive, and further automatic application of the cleaning tool is known within the art (evidenced by the two-dimensional movement of the cleaning tool of GARDNER by being motorized). In addition, the modification would be known to those skilled within the arts as cleaning heat exchanger, through the use of highly pressurized fluids, is dangerous and the prior art widely aims to limit the necessary interaction of a worker with the cleaning tools, i.e., manual movement of the tools between heat exchanger tubes, during intermediate steps of the cleaning process. Thus, it would have been obvious to one having ordinary skill within the art, to not only modify WILLIAMS, JR. to include the second tool, at the opposite end of the tube sheet to the first tool, to be motorized like the first tool, as taught by GARDNER, which moves automatically to the various tubes in various dimensions, for these reasons.

As to claim 16, WILLIAMS, JR., as modified, further discloses wherein the tool delivers cleaning fluid to one tube at a time (single first tool and single second tool are provided, as shown in figure 1; col.4, lines 38-57; col. 6,lines 53-64).

As to claim 17, WILLIAMS, JR., as modified, doe not further disclose wherein the tool delivers the cleaning fluid to at least two tubes at a time.
However, GARDNER, as modified, further discloses wherein the tool delivers the cleaning fluid to at least two tubes at a time (wherein the tool comprises multiple lances on the same cleaning head; par. 78; figures 28a-28b; par. 117). Particularly, GARDNER notes the use of more than one lance, which cleans multiple tubes at a time, offers more efficient cleaning (par. 78). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify WILLIAMS, JR. further with the teachings of GARDNER for the above reasons.

As to claim 18, WILLIAMS, JR., as modified, discloses wherein the cleaning fluid includes compressed gas (col.3, lines 21-23).

As to claim 19, WILLIAMS, JR., as modified, previously taught the motorized tool being movable in a multitude of dimensions along a tubesheet to bring the cleaning head into registry with at least one of the tubes (see rejection of claim 15). More so, WILLIAMS, JR. further discloses establishing a seal between the cleaning head(50) and the tube (at location of 59 and 112; abstract, col.5, line 41- col.6, line 27).

As to claim 21 (as interpreted within the rejections made under 35 U.S.C. 112(a) and 35 U.S.C. 112(b)), WILLIAMS, JR., as modified, previously taught the function of the reclaimer (see rejection of claim 1) to supply reclaimed  blasting media to the cleaning device for reuse. However, WILLIAMS, JR. as presently modified does not further specify separating the cleaning fluid and the blasting media from collected debris to provide the reclaimed blasting media.
However, WATSON, further, teaches separating the cleaning fluid and the blasting media from collected debris to provide the reclaimed blasting media (pg. 5, lines 18-31), and supply the reclaimed blasting media to the cleaning device for reuse (pg. 5, lines 18-31). As such, WATSON teaches that in the art of cleaning heat exchangers, that it is a known method to provide the reclaimer to collect the cleaning fluid and blasting media from the second lance and supplying reclaimed blasting media to the first lance, within the closed loop. This is strong evidence that modifying WILLIAMS, JR. as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify WILLIAMS, JR. by WATSON such that the reclaimer further supplies reclaimed blasting media to the first cleaning device within the closed loop, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger.

As to claim 22, WILLIAMS, JR., as modified, previously taught the function of the reclaimer (see rejection of claim 9) to supply reclaimed  blasting media to the cleaning device for reuse. However, WILLIAMS, JR. as presently modified does not further specify separating the cleaning fluid and the blasting media from collected debris to provide the reclaimed blasting media.
However, WATSON, further, teaches separating the cleaning fluid and the blasting media from collected debris to provide the reclaimed blasting media (pg. 5, lines 18-31), and supply the reclaimed blasting media to the cleaning device for reuse (pg. 5, lines 18-31). As such, WATSON teaches that in the art of cleaning heat exchangers, that it is a known method to provide the reclaimer to collect the cleaning fluid and blasting media from the second lance and supplying reclaimed blasting media to the first lance, within the closed loop. This is strong evidence that modifying WILLIAMS, JR. as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify WILLIAMS, JR. by WATSON such that the reclaimer further supplies reclaimed blasting media to the first cleaning device within the closed loop, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger.

As to claim 23, WILLIAMS, JR., as modified, previously taught the function of the reclaimer (see rejection of claim 9) to supply reclaimed  blasting media to the cleaning device for reuse. However, WILLIAMS, JR. as presently modified does not further specify separating the cleaning fluid and the blasting media from collected debris to provide the reclaimed blasting media.
However, WATSON, further, teaches separating the cleaning fluid and the blasting media from collected debris to provide the reclaimed blasting media (pg. 5, lines 18-31), and supply the reclaimed blasting media to the cleaning device for reuse (pg. 5, lines 18-31). As such, WATSON teaches that in the art of cleaning heat exchangers, that it is a known method to provide the reclaimer to collect the cleaning fluid and blasting media from the second lance and supplying reclaimed blasting media to the first lance, within the closed loop. This is strong evidence that modifying WILLIAMS, JR. as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify WILLIAMS, JR. by WATSON such that the reclaimer further supplies reclaimed blasting media to the first cleaning device within the closed loop, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of filtering the projectiles, e.g., blasting media, from the cleaning fluid and resupplying the projectiles for future use of cleaning the heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/15/2022